WOODLEY, Judge.
The offense is the unlawful possession of barbiturates; the punishment, one year in jail and a fine of $1000.
Appellant’s motion for new trial was overruled on February 15, 1957, which was during the February term of the trial court, and notice of appeal was given on that date.
The record reflects that appellant is at large on an appeal bond dated and approved February 15, 1957.
An appeal bond entered into before the expiration of the term at which the conviction was had and notice of appeal was given does not comply with the statute, Art. 830 V.A.C.C.P., and does not confer jurisdiction upon this court to enter any order other than to dismiss the appeal. Fowler v. State, 154 Texas Cr. Rep. 450, 228 S.W. 2d 512.
Appellant is granted fifteen days in which to file a proper appeal bond and move to reinstate the appeal.
The appeal is dismissed.